DETAILED ACTION
Receipt is acknowledged of Applicant’s Response, dated 1 August 2022, which papers have been made of record.
Claims 1-7 are currently presented for examination, of which claims 5-7 have been withdrawn from consideration.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-4, in the reply filed on 1 August 2022 is acknowledged.
Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.
Applicant is reminded of the duty of disclosure under 37 CFR 1.56(A).  The examiner notes that Applicant has claimed priority to an application in a foreign office.  The Office encourages Applicants to carefully examine: (1) prior art cited in search reports of a foreign patent office in a counterpart application, and (2) the closest information over which individuals associated with filing or prosecution of a patent application believe any pending claim patentably defines, to make sure that any material contained therein is disclosed to the Office. (See MPEP 2001.04).
The examiner notes that the inventor has identified at least one reference in the Description of the Prior Art section, however no Information Disclosure Statement has been provided.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “a double-sided expanded plate riveting structure” at line 1, the structure comprising a base and a plurality of double-sided expanded plates.  The claim further recites “a press head is aligned with the folded portion to perform a pressing operation” at lines 15-16.  It is unclear whether the elected claims are directed to an end product comprising the base and expanded plates, a precursor comprising a base and a plurality of double-sided expanded plates which care capable of being assembled together, or a combination for assembling the expanded plates to the base including the press head.
To the best of the examiner’s understanding, the claim is directed to the end product.
The examiner notes that claim 1 is not understood to be a method claim, such that method step recitations including “the folded portion is pressed down in the corresponding groove to be deformed” are understood to be intended use.  Because the claim is not a method step, there is no time “after the folded portion of each double-sided expanded plate is inserted.”  If the claim is directed to the precursor to the end product, the double-sided plates merely need to be capable of being inserted into respective grooves in the base.  If the claim is directed to the end product, there is no pressing operation or riveting. The examiner notes that the MPEP instructs that patentability of a product does not depend on its method of production. (See MPEP 2113(I)).
Each of claims 2-4 depend from claim 1, and are rejected for at least the reasons presented above with respect to claim 1.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-2
Claims 1-2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by United States Patent Application Publication 2014/0311712 to Huang (hereinafter “Huang”).
Regarding claim 1, Huang discloses a double-sided expanded plate riveting structure (1 and 2; see Fig. 3), comprising a base (2) and a plurality of double-sided expanded plates (1); a surface of the base (upper surface of base 2 with respect to Fig. 3) being formed with a plurality of spaced grooves (21) for the respective double-sided expanded plates (1) to be inserted therein (see Fig. 3), the double-sided expanded plates (1) each including a main body (12), the main body extending vertically (see Fig. 3) and being perpendicular to the surface of the base (2), an expanded portion (corrugations at 12, 13, see Fig. 1) of the main body (12) being formed on either side of the main body (12; see Fig. 1), a bottom (at 13 and 11) of the main body (12) being provided with an upright portion extending vertically (see Fig. 1), the upright portion being perpendicular to the surface of the base (see Fig. 3), a bottom end (at  11) of the upright portion (at 11 and 13) being bent toward at least one side (see Figs. 1, 3) to form a folded portion (see Fig. 1), at least one side (see Fig. 2) of the folded portion (at lower end of 11) partially extending beyond a plane (see top down view in Fig. 2, at least a portion of folded portion of 11 visible through corrugations defining expanded structure) corresponding to an outer side of the expanded structure (at corrugations), the bottom end (11) of the upright portion (at 13, 11) and the folded portion (11) being mated with and embedded in a corresponding one of the grooves of the base (2; see Fig. 3); wherein after the folded portion of each double-sided expanded plate (1) is inserted in the corresponding groove (21) of the base (2), a press head (press-fitting; see paragraph [0026]) is aligned with the folded portion (11) to perform a pressing operation (press-fitting), the press head covers the folded portion (11), after performing the pressing operation, the folded portion (11) is pressed down in the corresponding groove (21) to be deformed, expanded and fitted in the corresponding groove tightly (press-fit), so as to complete riveting of each double-sided expanded plate (1) and the base (2).  Claim 1 is understood to be directed to the finished product of the assembly steps recited, and thus neither the structure of the press head nor the performance of the method steps are understood to be positively required.  
Regarding claim 2, Huang discloses the limitations of claim 1, and further Huang discloses that the folded portion (11) is a one segment folded portion located at one side of the bottom end (below 13, see Fig. 1) of the upright portion.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 3
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Huang as applied to claim 1 above, and further in view of United States Patent Application Publication 2008/0060793 to Huang (hereinafter “Huang ‘793”)
Regarding claim 3, Huang discloses the limitations of claim 1, however Huang does not explicitly disclose that the folded portion is a two-segment folded portion.  Huang teaches that, according to Figure 1, the bottom end may be folded back or alternatively tooled or otherwise formed to provide an L-shaped configuration (see paragraph [0028] to be mounted in the base. Huang is understood to contemplate other configurations of the folded portion for permitting the plate members to the base.
Huang ‘793 teaches such a configuration. Huang ‘793 teaches a heat sink assembly (1, 3; see Fig. 15) including a plurality of plate members or fins (1) fitted within grooves (32) in a base (3).  Huang ‘793 teaches that the plate member may have a folded portion (11) which can be inserted into the groove (see Fig. 15; paragraph [0025]).  The folded portion (11) may be a two-segment folded portion, including a first vertical segment and a second vertical segment, the first vertical segment and the second vertical segment being located at one side of the bottom end of the upright portion of the plate member (bottom of 1; see Fig. 15), a lower end of the first vertical segment being connected to the bottom end of the upright portion, an upper end of the first vertical segment being connected to an upper end of the second vertical segment, and the second vertical segment being sandwiched between the first vertical segment and the side of the bottom end of the upright portion (see Annotated Figure).
    PNG
    media_image1.png
    432
    596
    media_image1.png
    Greyscale

It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the device of Huang to substitute another and conventional folded portion such as the well-known folded portion taught by Huang ‘793. (See MPEP 2143(A)). The resulting device would predictably produce a heat sink device with secured plate members secured to a grooved base in a conventional manner without modification of the principles of operation of Huang.
Thus, the combination of Huang and Huang ‘793 teaches the limitations of claim 3.
Claim 4
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Huang as applied to claim 1 above, and further in view of United States Patent 6,776,224 to Chen (hereinafter “Chen”).
Regarding claim 4, Huang discloses the limitations of claim 1, however Huang does not explicitly disclose that the folded portion is a three-segment folded portion.  Huang teaches that, according to Figure 1, the bottom end may be folded back or alternatively tooled or otherwise formed to provide an L-shaped configuration (see paragraph [0028] to be mounted in the base.  Huang is understood to contemplate other configurations of the folded portion for permitting the plate members to the base.
Chen teaches another such configuration.  Chen teaches plate members or fins (2c) in a base (1) at a groove (11c; equivalent grooves shown in other figures).  Chen teaches that the plate member may be provided with a folded portion (21c) which can be inserted into the groove to facilitate fixing the plate member to the base (see Col. 1, lines 41-43).  Chen teaches a folded portion (21c) which defines a three-segment folded portion including a first vertical segment, a second vertical segment and a third vertical segment, the first vertical segment and the second vertical segment being located at one side of the bottom end of the plate member, an upper end of the first vertical segment being connected to an upper end of the second vertical segment, the third vertical segment being located at another side of the bottom end of the plate member, and a lower end of the third vertical segment being connected to a lower end of the second vertical segment (see Annotated Figure).
    PNG
    media_image2.png
    336
    364
    media_image2.png
    Greyscale

It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the device of Huang to substitute another and conventional folded portion such as the well-known folded portion taught by Chen. (See MPEP 2143(A)). The resulting device would predictably produce a heat sink device with secured plate members secured to a grooved base in a conventional manner without modification of the principles of operation of Huang.
Thus, the combination of Huang and Chen teaches the limitations of claim 4.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
The prior art made of record is directed to heat sink assemblies having fin members.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARRELL C. FORD whose telephone number is (313)446-6515. The examiner can normally be reached 8:30 AM to 5:15 PM, Monday to Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Bryant can be reached on (571) 272-4526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/D.C.F/Examiner, Art Unit 3726                                                                                                                                                                                                        



/SARANG AFZALI/Primary Examiner, Art Unit 3726                                                                                                                                                                                                        09/09/2022